DETAILED ACTION

This is the initial Office action based on the application filed on July 16, 2020. Claims 1-21 are currently pending and have been considered below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent 5,204,958) in view of Kimmel et al (US Patent 6,105,053).

	Claims 1, 8 and 15: Cheng discloses a method, an apparatus and a non-transitory computer readable medium of scanning a B-tree, comprising: 
receiving a scan request to scan a B-tree having a plurality of levels, each level comprising one or more nodes, wherein for each of one or more levels of the plurality of levels, nodes are grouped into groups, where nodes of any given group are stored across sequential disk blocks (Col 10 ln 42-51). [See at least a B-tree where “nodes on each Kimmel (Col 11 ln 22-40) for scanning a tree.]

Cheng alone does not explicitly disclose the rest of the limitation.

However, Kimmel discloses:
generating a queue for each level of the B-tree (Col 11 ln 22-40) [See at least having queues for different levels.]
for each queue, loading into memory a next group of nodes based upon determining a storage location of a node of the next group of nodes (Col 9 ln 39-55). [See at least loading a next queue with nodes from memory.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng with Kimmel. One would have been motivated to do so in order to be able to execute each queue separately when data is loaded into each queue from each storage location.
Claims 7, 14 and 21: Cheng as modified discloses the method, the apparatus and the medium of Claims 1, 8 and 15 and Kimmel, for the same reasons as above, further discloses wherein a queue is deemed ineligible when there are no additional nodes in a corresponding level of the B-tree to be loaded into the queue (Col 11 ln 22-40). [Kimmel identifies if queues are loaded with nodes from each level. If there are no more nodes to load, then the queue does not get loaded.]


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent 5,204,958) in view of Kimmel et al (US Patent 6,105,053) and further in view of Murphy (US Patent Application Publication 2015/0293785).

Claims 2, 9 and 16: Cheng as modified discloses the method, the apparatus and the medium of Claims 1, 8 and 15, but Cheng alone does not explicitly disclose wherein loading the next group of nodes is further based upon determining that all nodes previously loaded into the queue have already been accessed or that the queue is empty, wherein a given node has been accessed when at least some information in the given node has been read.
However, Murphy [0044] discloses identifying when a queue is empty or when at least some of information in the queue has been read.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng with Murphy. One would have been motivated to do so in order to make sure that items in the queue are executed.



Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent 5,204,958) in view of Kimmel et al (US Patent 6,105,053) and further in view of Oke (US Patent Application Publication 2016/0275719).

Claims 3, 10 and 17: Cheng as modified discloses the method, the apparatus and the medium of Claims 1, 8 and 15, but Cheng alone does not explicitly disclose determining that a given node has been consumed when all child nodes of the given node have been loaded into memory; and releasing memory corresponding to any node determined to be consumed.
However, Oke [0081] discloses that when all children nodes are written, their memory is released.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng with Oke. One would have been motivated to do so in order to conserve memory.


Claims 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent 5,204,958) in view of Kimmel et al (US Patent 6,105,053) and further in view of Armangau et al (US Patent 10,452,606).

Claims 6, 16 and 20: Cheng as modified discloses the method, the apparatus and the medium of Claims 1, 8 and 15, but Cheng alone does not explicitly disclose wherein a size of each group is equal to an I/O size used for the loading.
However, Armangau (Col 2 ln 1-37) discloses identifying a group of data that is equal to an I/O size.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng with Armangau. One would have been motivated to do so in order to identify amount of available processing power available for the group.




Allowable Subject Matter
Claims 4-5, 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Huang et al (2016/0125008) describes at least a tree structure that get loaded into queues;
	Petsinger (2005/0261859) describes at least how nodes in tree get loaded into queue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163